Citation Nr: 1534822	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-09 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Saginaw, Michigan


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by Munson Medical Center from June 5 to 7, 2012.


REPRESENTATION

Appellant represented by: Disabled American Veterans 


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision of the VA Medical Center in Saginaw, Michigan.

Pursuant to the appellant's request he was scheduled for a hearing before a Veterans Law Judge in November 2014 and June 2015.  The Veteran, however, postponed the 2014 proceeding, and failed to report for the 2015 proceeding.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  


FINDINGS OF FACT
 
1.  The Veteran presented to the Munson Medical Center on June 2, 2012 with symptoms consistent with a myocardial infarction.
 
2.  The Veteran is service connected for coronary artery disease.

3.  Prior authorization from VA was not granted for the private treatment received from June 2 to 7, 2012.
 
4.  Between June 2 and 4, 2012, the appellant was receiving care for a service connected disorder, and he presented with a medical emergency of such a nature that delaying treatment by transferring him to a VA facility would have been hazardous to his health.

5.  By June 5, 2012, the appellant's health had stabilized such that transfer to a VA facility would not have been hazardous to his health.

6.  In June 2012, the Veteran's spouse, on the appellant's behalf, elected to have Medicare or the appellant's private insurance billed for his hospitalization, and acknowledged that VA is prohibited from paying any insurance balance.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Munson Medical Center from June 5 to 7, 2012 have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 17.53, 17.120, 17.121, 17.130, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  In the instant case, the claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code.  As such, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding the fact that the VCAA is not applicable to this claim, the Board finds that the Veteran has had a fair opportunity to present arguments and evidence in support of this claim.  The appellant was afforded multiple opportunities to testify before the Board, however, he elected not to do so.  

The Board is satisfied that the duty to assist has been met, as all pertinent private hospitalization records and medical bills were submitted or obtained.  Additionally, pertinent VA records have also been obtained, and personal statements from the Veteran have been received and associated with the claims file.

Analysis

The Veteran claims entitlement to reimbursement of unauthorized medical expenses incurred when he sought continuing medical treatment for a myocardial infarction at Munson Medical Center from June 5 to 7, 2012.  Payment for treatment provided the Veteran from June 2 to 4, 2012 has previously approved by VA.  In denying the claim, the VA Medical Center found that while the Veteran is service connected for coronary artery disease, payment or reimbursement for the costs of private care provided to the appellant between June 5 and 7, 2012 was not warranted because VA facilities were reasonably available and an attempt to use them would have been reasonable and not a hazard to the Veteran's health.  Further, the VA Medical Center noted that the Veteran elected to stay at the private facility rather than be transferred to a VA facility.  In this latter respect, in his substantive appeal the Veteran acknowledged that his spouse, at his direction, elected to have Medicare or the appellant's private insurance billed for his hospitalization.  The appellant, through his spouse, acknowledged that VA is prohibited from paying any insurance balance.  The Veteran, however, now argues that at the time he just wanted to rest, get better and get home, and that reimbursement is in order.

Federal statutes and VA regulations provide for payment or reimbursement for emergency medical expenses incurred at non-VA medical facilities pursuant to 38 U.S.C.A. § 1728.  Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that (a) the care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i); (b) the services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) no VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 U.S.C.A. § 1728 ; 38 C.F.R. § 17.120 .

The Veteran does not argue, and the record does not show, that a medical emergency was continuing as of June 5, 2012.  Indeed, the appellant admits that on June 5, 2012 he was moved from the emergency care section of Munson Medical Center.  Further, the appellant does not argue, and the evidence does not show that prior authorization was received from VA to seek continuing private care from June 5, 2012.  Rather, as noted above, on June 5, 2012, the Veteran's spouse, at his direction, specifically elected to have Medicare or the appellant's private insurance billed for his hospitalization.  It was acknowledged that VA is prohibited from paying any insurance balance.  

The provisions of 38 C.F.R. § 17.130 (2014) provide that, "[n]o reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities."  The evidence in this case shows that after the immediate medical emergency passed, there were Government facilities available to treat the appellant.  The appellant, however, elected to seek continued private care in preference to available Government facilities.  Given these facts the Board must conclude that the criteria for entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Munson Medical Center from June 5 to 7, 2012 have not been met.

The claim is denied.

The Board has considered the doctrine of reasonable doubt.  That doctrine, however, may only be invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment at Munson Medical Center from June 5 to 7, 2012 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


